Citation Nr: 0410492	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.  The 
veteran died in July 1998.  The appellant is the veteran's 
surviving spouse

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the RO initially denied the appellant's claim 
for service connection for cause of the veteran's death by means 
of a November 1998 rating action.  However, the November 1998 
denial was based on the well-grounded standard.  With the passage 
of the Veterans Claims Assistance Act of 2000 (VCAA), the RO re-
evaluated the evidence at hand and confirmed its denial of service 
connection for cause of the veteran's death in August 2002.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
appellant's appeal.

2.  The veteran died in July 1998.  The death certificate lists 
the cause of death as asphyxia due to freshwater drowning, bathtub 
drowning.

3.  At that time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD); shell fragment wound 
scar, left posterior calf, with foreign bodies and sural nerve 
neuropathy; gunshot wound scar, right heel, postoperative; shell 
fragment wound scar, right flank and postoperative 
hemorrhoidectomy.

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not 
established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 3.159 (West 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of August 1998 and August 2002 RO decisions and an 
August 2002 statement of the case the RO provided the appellant 
with the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate her claims.  Additionally, the RO 
sent the appellant a letter in July 2002, explaining the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the appellant to identify 
and/or secure evidence, listed the evidence and asked the 
appellant to submit and authorize the release of additional 
evidence.  Furthermore August 2002 RO decision and the August 2002 
statement of the case included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment records and the 
veteran's autopsy report.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  There is no other indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the duty to 
assist is met. 38 U.S.C.A.  § 5103A.  

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) division on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believed that this 
decision is incorrect as it applied to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003); see 38 U.S.C.A. Chapter 11.  
Service connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, a veteran's death is service connected if the death 
resulted from a disability incurred or aggravated in line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  The disability may be 
either the principal or a contributory cause of death.  38 C.F.R.     
§ 3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R.         § 3.312(b).  
A disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined to 
cause death, aided or lent assistance to producing death.  38 
C.F.R. § 3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause, or be 
etiologically related thereto.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other disease or injury 
primarily causing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran died in July 1998.  At the time of his death the 
veteran was service connected for post-traumatic stress disorder 
(PTSD); shell fragment wound scar, left posterior calf, with 
foreign bodies and sural nerve neuropathy; gunshot wound scar, 
right heel, postoperative; shell fragment wound scar, right flank 
and postoperative hemorrhoidectomy.  The veteran was 100% service 
connected for PTSD effective September 27, 1995.  The veteran's 
death certificate lists the cause of death as asphyxia due to 
freshwater drowning, bathtub drowning.  Severe arteriosclerotic 
cardiovascular disease, type II diabetes mellitus and acute 
ethanol intoxication were listed as significant conditions, 
"conditions contributing to death but not related to cause."  As 
an initial matter, the Board notes that the veteran was not 
service connected for asphyxia, severe arteriosclerotic 
cardiovascular disease, type II diabetes mellitus or acute ethanol 
intoxication.

The appellant argues that the veteran's service connected PTSD and 
related medications must have aggravated his other conditions such 
that it was a proximate or contributory cause of his death.  In a 
January 2002 statement the appellant asserted that the veteran had 
been on medications for over 20 years for his PTSD and that they 
had to have affected his heart, moreover, that heart disease is 
noted on the autopsy report.  Additionally, on her September 2002 
VA Form 9 she states that the veteran's alcohol problem should 
have been service connected as secondary to the veteran's service 
connected PTSD.  Finally, the appellant listed the medications the 
veteran had been prescribed in order to support her contention 
that these could have lead to a heart attack.  

The appellant has also submitted the veteran's autopsy report 
which lists seven pathological diagnoses: asphyxia due to 
freshwater drowning; acute ethanol intoxication; arteriosclerotic 
cardiovascular disease; cirrhosis and severe fatty change of the 
liver; pulmonary emphysema with history of smoking and blunt 
impact to the trunk (history of recent fall) with mild 
subcutaneous hemorrhage and no evidence of fracture or ligamentous 
injury.  However, the forensic pathologist's opinion was that the 
veteran's death was attributable to asphyxia due to fresh water 
drowning.  The forensic pathologist did state that "a possible 
contributing factor to the death may be the finding of severe two-
vessel coronary artery atherosclerosis due to arteriosclerotic 
cardiovascular disease.  Alternatively, a possible contributing 
factor in the death may be acute ethanol intoxication in 
conjunction with complications of type 2 diabetes mellitus."  
Nonetheless, the forensic pathologist concludes that "in view of 
the scene and circumstances surrounding the death and autopsy 
findings, the manner of death is classified as an accident."  The 
listed cause of death on the veteran's death certificate was 
asphyxia due to freshwater drowning.

As set forth above, to establish service connection for the cause 
of the veteran's death, the evidence must show that a service-
connected disability either caused or contributed substantially or 
materially to cause death. 3 8 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
In this case, the cause of the veteran's death as listed on the 
death certificate was asphyxia due to freshwater drowning.  The 
conditions of severe arteriosclerotic cardiovascular disease; type 
II diabetes mellitus and acute ethanol intoxication were listed as 
significant conditions, conditions contributing to death but not 
related to cause.  Additionally, the Board notes that the veteran 
was not service connected for any of these conditions, that the 
appellant has not presented any medical evidence that the 
veteran's service connected PTSD aggravated these conditions nor 
has she presented any definite medical evidence that these 
conditions were proximate or contributory causes to the veteran's 
cause of death of asphyxia due to freshwater drowning.  The 
forensic pathologist himself presents his opinion in terms of 
"possible contributing factor" not as an assertions; the 
nonspecific nature of the opinion detracts from the probative 
value of the statements.  Moreover, the forensic pathologists 
statements still do not make any correlations to the veteran's 
PTSD.  Finally, the Board notes that in both the July 1998 and 
September 1999 applications for dependency and indemnity 
compensation, death pension and accrued benefits by a surviving 
spouse or child, the appellant checked off NO with respect to the 
Question No. 10 Are you claiming that the cause of death was due 
to service?.  

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause of 
the veteran's death and his service connected PTSD or any injury 
or incident associated with his period of active duty service.  
The appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence required 
to determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board finds that the evidence for and against 
the appellant's claim is not so evenly balanced as to require 
resolution of doubt in her favor.  38 U.S.C.A. § 5107(b).  There 
is simply no competent evidence linking the cause of the veteran's 
death to any service-connected disability or to his period of 
active duty service.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107(b); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for cause of the veteran's death is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



